DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Embodiment and Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2021.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
 the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over OR-Bach et al. (US 2017/0287844, hereinafter Bach).
	With respect to claim 1, Bach discloses:
 	a semiconductor device structure (fig. 6G), comprising a gate structure (630) disposed on a substrate (silicon substrate) extending in a first direction (630 are extending vertically from substrate); first structures (617/p-si of fig. 6k1) surrounded by a contact structure (634 of fig. 6K ) disposed on opposite sides of the gate structure extending in the first direction (617 is on opposite side of 630); a power rail (636 of 6k) spaced apart from the gate structure and the first epitaxial structures, wherein the power rail extends in the second direction, which is perpendicular to the first direction (636 is perpendicular to 630 and 617); and a second epitaxial structure (there are multiple 617 layers) surrounded by the contact structure disposed directly beneath the power rail (surrounded by 634 and below the rail 636), wherein the second structure is electrically connected to the power rail (second structure is electrically connected to the rail 36). 
	Bach in the same embodiment does not explicitly disclose that the first and second structures are epitaxial structures. 

Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bach’s first embodiment by having an epitaxial structure in order to improve doping control in a semiconductor device.
With respect to claim 2, Bach discloses the semiconductor device structure as claimed in claim 1, wherein the first epitaxial structures or the second epitaxial structure comprise a plurality of vertically arranged epitaxial layers (fig. 6k1; there are multiple layers of 617).
With respect to claim 3, Bach discloses the semiconductor device structure as claimed in claim 2, wherein the first epitaxial structures and the second epitaxial structure comprise a different number of epitaxial layers (the stack of epitaxial layers can be split in to first and second structures with equal or unequal layers).
With respect to claim 4, Bach discloses the semiconductor device structure as claimed in claim 2, wherein the first epitaxial structures and the second epitaxial structure comprise same number of epitaxial layers (the stack of epitaxial layers can be split in to first and second structures with equal or unequal layers).
With respect to claim 5, Bach discloses the semiconductor device structure as claimed in claim 1, wherein the first epitaxial structures or the second epitaxial structure comprise a single epitaxial block (fig. 6k).
With respect to claim 6, Bach discloses the semiconductor device structure as claimed in claim 1, wherein the gate structure comprises a plurality of vertically arranged second semiconductor layers surrounded by a gate stack (para 0076; fig. 6F).
With respect to claim 7, Bach discloses the semiconductor the semiconductor device structure as claimed in claim 1, wherein a space between the first epitaxial structures and the second epitaxial structure is in a range from about 10% to about 70% of a width of the first epitaxial structures (stack of epitaxial layers can be divide into different set of layers – mere having a specific gap between two sets of layers is not critical).
With respect to claim 8, Bach discloses the semiconductor the semiconductor device structure as claimed in claim 1, wherein a width of the second epitaxial structure is in a range from about 25% to about 100% of a width of the power rail (mere having a size/specific width of epitaxial layers and the power rail is not critical).
With respect to claim 16, Bach discloses a semiconductor device structure (fig. 6G), comprising:
first gate structures (630s ) disposed on a substrate (silicon substrate);

a first structure  (617/p-si of fig. 6k1) disposed between the first gate structures; and a pair of first contact structures (634s of 6 I ) disposed on opposite sides of the first structure, wherein the pair of first contact structures surround a portion of the first structure (fig. 6I), and the pair of first contact structures are spaced apart from each other by the first structure (fig. 6I; there is first structure between two contacts 634s).
Bach in the same embodiment does not explicitly disclose that the first structure is epitaxial structures. 

Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bach’s first embodiment by having an epitaxial structure in order to improve doping control in a semiconductor device.
With respect to claim 17, Bach discloses the semiconductor device structure as claimed in claim 16, wherein the first epitaxial structure comprises a plurality of vertically arranged epitaxial layers (fig. 6k1; there are multiple layers of 617).
With respect to claim 18, Bach discloses the semiconductor device structure as claimed in claim 16, wherein the first epitaxial structure comprises a single epitaxial block (fig. 6k).
With respect to claim 19, Bach discloses the semiconductor device structure as claimed in claim 16, wherein the ratio of a width and a height of the first epitaxial structure is in a range from about 100% to about 1000% (depending on the number of layers in first structure, ratio of width and height of the epitaxial structure can be adjusted).
With respect to claim 20, Bach discloses the semiconductor device structure as claimed in claim 16, further comprising:
a second gate (second gate 630 of 6G) structure disposed parallel to the first gate structures (both 630s are parallel); a second epitaxial structure disposed between the second gate structure and the first gate structures (there are multiple two epitaxial structures between two gates); and a pair of second contact structures disposed on opposite sides of the second epitaxial structure (634s of 6I), wherein the pair of second 
With respect to claim 21, Bach discloses the semiconductor device structure as claimed in claim 20, wherein the first and second contact structures disposed on an end of the first epitaxial structure and the second epitaxial structure are electrically connected to each other (fig. 6I), and the first and second contact structures disposed on another end of first epitaxial structure and the second epitaxial structure are electrically connected to each other (contact structures 634 are connected to each other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816